ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ ՊԱՅՄԱՆԱԳԻՐ ԿՊՅ66
ՕԳՏԱԿԱՐ ՀԱՆԱԾՈՅԻ ԱՐԴՅՈՒՆԱՀԱՆՄԱՆ ՆՊԱՏԱԿՈՎ

քաղ. Երնան «Հ... 24, 2012թ.

Հայաստանի Հանրապետության էներգետիկայի ն բնական պաշարների
նախարարությունը ի դեմս նախարար ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆԻ, որը գործում է
Հայաստանի Հանրապետության անունից, իր լիազորությունների սահմաններում
(այսուհետ՝ լիազոր մարմին) մի կողմից, ս «ՀԱՍՍԱԹ»» ՍՊԸ տնտեսավարող սուբյեկտը
(այսուհետ` ընդերքօգտագործող), ի դեմս տեօրեն ԱՐԱՄ ՕՍԻԿՅԱՆԻ, որը գործում է
ընկերության կանոնադրության հիման վրա, մյուս կողմից, ղեկավարվելով Հայաստանի
Հանրապետության քաղաքացիական օրենսգրքով, Հայաստանի Հանրապետության
ընդերքի մասին օրենսգրքով (այսուհետ՝ օրենսգիրք) Ա այլ իրավական ակտերով,
համապատասխանաբար 2. նախարարության ն տնտեսավարող սուբյեկտի
կանոնադրություններով ն հիմք ընդունելով Հայաստանի Հանրապետության
օրենսդրությամբ սահմանված համապատասխան փաստաթղթերը, տրամադրվող
հանքավայրի շահագործման նախագիծը, կնքեցին սոյն ընդերքօգտագործման
պայմանագիրը (այսուհետ՝ պայմանագիր):

1. Ընդհանուր դրույթներ

11 Պայմանագիրը նախատեսում է հանքավայրը շահագործման տրամադրելու
պայմաններ ն ժամկետները, լեռնահատկացման կոորդինատները, կողմերի
իրավունքներն ու պարտականությունները, վճարների (բնօգտագործման, բնապահպանա-
կան, բնութան ն շրջակա միջավայրի պահպանության դրամագլխի համալրման,
մշտադիտարկումների իրականացման) վճարման վերաբերյալ դրույթներ, բնապահպա-
նական կառավարման պլանը, ընդերքօգտագործման իրավունքի դադարեցման
(զգուշացման, հրաժարման, փոփոխության), համայնքի սոցիալ-տնտեսական
զարգացման ոլորտում ստանձնած պարտավորությունների չափի ն կատարման
ժամկետների վերաբերյալ, հանքի փակման հետ կապված դրույթները, ինչպես նան նրանց
փոխհարաբերությունները կարգավորող այլ պայմաններ:

1.2 Պայմանագիրը բաղկացած է հիմնական տեքստից ն ԽԱ 1, 2, 3, 4 հավելված-
ներից, որոնք կազմում են պայմանագրի անբաժանելի մասը:

1.3 Պայմանագրով չկարգավորված հարաբերությունները, այդ թվում՝ կողմերի
այլ իրավունքները կարգավորվում են օրենսգրքով, ինչպես նան ոլորտը կարգավորող
այլ իրավական ակտերով:
2.Պսյ մանագրի առարկան

2.1 Պայ մանագրով` լ իազոր մարմինն ընդերքօգտագործողին
բացահանքից` /1-ին փուլ / տարեկան-11551.3 տն ստորգետնյ ահանքից՝ /2-րդ
փու լ /տարեկան-29673.1 տ

օգտակար հանածոյի պաշարնեի մարման համար
)

ԹԾգտակար հանածոյի-քանակը: մ գ/տ)
ժամանակավոր տիրապետմանն ու օգտագործմանն է հանձնում 11 տարի
ժամկետով, իսկ ընդերքօգտագործողն ընդունում ՀՀ Լոռու մարզի
Քարսբերդի ոսկու

(հանքավայ րի անվանումը

Կենտրոնական տեղամաս
(Աեղամասի անվանումը)

բացահանք-33474 տ
ստորգետնյ ա2390819տ 272555.9 տ

հաշվեկշռայ ին պաշարներն օգտագործման ամբողջ ժամկետի համար
ըստՇլՀՇշկարգերի
հիմնական ն ուղեկից օգտակար հանածոների թանակները`ըստկարգերի)

որոնք հատակագծի վրա ն ըստ փտրությ ան (հավել ված)
սահմանափակվում են հետնյ ալ կոորդինատներով`1.2«-4522176.0
թ8459129.9, 2. -4522186.6 /-8459229.1, 3.2 -4522015.7 `/:8459472.5,

4.2 -:4522082.0 `/-8459476.8, 5.2-4521965.6 `/-8459522.11, 6.2:4521908.8 /-8459625.7,
7.24:4521875.4 /58459646.3, 8.2 4521 947.4 `/:8459499.1, 9.2 -4521850.9 ՝/-8459502.8,
10.2-:4521 775.0 `/:8459481.7, 11.2 :4521828.0 `/:8459465.4, 12.2 :4521982.8
Թ8459462.1, 13.2 :4522044.5 `(-8459346.8, 14.2 :4522153.2 `(-:8459233.1,

15.2-45221 76.0 /:8459129.9

Բացահանք` ոսկի-210.9կգ,արծաթ-367.2շկգ, ստորգետնյ ա հանք` ոսկի-
1232.58կ գ,

արծաթ-2216.Յկգ
Միմնական ն ուղեկից բաղադրիչների պարունակությունը 5» գտն այլն)

ԹԾգմտակար ոամաճոյր պաշարների մեմակները տարատեսակները)

Լեռնսահատկացման սսհմանները հատակսգծի վրան ըստ փտրությ ան
(հավել ված) համաձայ ն լ եռնահատկացման ակտի թիվ ԼՎ-366

ակտի համարը)

Պայ մանագրի Ա ՛1 հավել վածով նշվում են ընդերքօգտագործողի
ֆինանսական առաջ արկները լո նրա կողմից վճարվող
ընդերքօգտագործման վճարները, պայ մանագրի Խ 2 հավել վածով`
հանքի փակման ծրագրով նախատեսված պարտավորությունները,
պայ մանագրի ԿԽ Յ հավել վածով` համայնքի սոցիալ -տնտեսական
զարգացման ոլորտում ստանձնած սապատտպորությունները, իսկ
պայ մանսգրի Ա4հավել վածով՝ բնապահպանական կառավարման պ. անը:

Պայ մանագիրն ըստ անհրաժեշմտությ ան կարող է ունենալ նան
այլ հավել վածներ՝ օգտակար հանածոյի արդյունահանման ն հումքի
վերամշակման աշխատանքների ժամկետները, ըստ փուլերի, իսկ
զուգահեռաբար երկրաբանական ուսումնասիրությ ան աշ խատանքներ
կատարել ու դեպքում դրանց կատարման ժամանակացույցի:

2.2 Լիազոր մարմինը երաշ խպվոորում է, որ պայ մանագրի 2.1-ին
կետում նշված հանքավայրը կամ հանքավայ րի տեղամասը գրավ դրված,
վարձակպ ությ ան, անհատույց օգտագործման տրված չէ,

կառու ցապատված կամ կառու ցապատման իրավունքով ծանրաբեռնված
Հ է,ինչ պես նան արգել անքի տակ չ ի գտնվում:

23 «Պայ մանսգրի գործողության ընթացքում հանքավայրի
օգտագործման արդյունքում ընդերքօգտագործողի ստացած
2 ահու յ թը նրասեփականությ ունն է:

Յ. Կողմերի իրալունքները ն ատտտպանությ ունները

Յ.1 Լիաղոր մարմինը իրալունք ունի`

Յ.1.1 ընդերքօգտագործողից պահանջելու հանքավայրը
շահագործել ընդերքի օգտագործման ն սսհասնությ ան բնագավառում
ընդու նված ստանդարտներին, նորմերին ու կանոններին
համապատասխան.

Յ312 գրավոր զգուշացնելու ն վաղաժամկետ լուծելու
պայ մանագիրն օրենսգրքի 30-րդ հոդվածի համաձայ ն.

3.13 ստուգել ու ընդերքօգտագործման ընթացքում երկրաբանական
ն մարկշեյ դերական փաստագրությ ան վարման լ իարժեքությունը,
օգտակար հանածոների պաշարների շարժի հաշվառման իրականացման
եսն տեղեկատվության ներկայ ացման, սահմանվա` պահանջների
կատարումը.

Յ1314 ստուգելու ընդերքօգտագործման վճարների օբյեկտ
համարվող փաստացի ծավպ ների չ ափհքանակների, վճարների
հպշվարկման ն հաշվարկ-հաշվետվությ ունների ներկայ ացման կարգի
պահ անջ ների կատարումը.

Յ.15 ստուգել ու ընդերքօգտագործման պայ մանագրով նախատեսված
պար տավորությունների Աե նախագծի պահանջների կատարումը`
բացառությ ամբ բնության Ան շրջակա միջավայրի պահպանությ ան
ոլորտում բնապահպանու թյան բնագավառի պետական կառավարման
լ իազոր մարմնի իրավասությունների.

Յ.1.6 պահանջել ու ընդերքօգտագործողից օգտակար հանածոների
պաշ արների լ իակատար կորզում ն հիմնական ու համատեղ գտնվող
օգտակար հանածոների ն դրանց ուղեկցող բաղադրամասերի ողջամիտ
եսն համալիր օգտագործում կամ դրանց պահեստավորումն ու
պահ պանու մը.

Յ.1.7 պահանջել ու ընդերքօգտագործողից ընդերքօգտագործման
իրավունքի ժամկետը լ րանալ ուց հետո կամ դրանից հրաժարվել ու
դեպքում նրանց տնօրինման տակ գտնվող երկրաբանական
տեղեկությ ունը Յամսվաընթացքում հանձնել լ իազոր մարմնին.

Յ18 իրականացնելու ընդերքի տրամադրված տեղամասում
երկրաբանական ուսումնասիրությ ուններ, բացառությ ամբ օգտակար
հանածոների հայ տնաբերման նպատակով, այդ մասին առնվազն 14 օր
սռաջ գրավոր իրազեկել ով ընդերքօգտագործման իրավունք կրողին.

Յ.1.9 ստուգվող սուբյ եկտի ներկայ սացուցչի մասնակցությ ամբ
անարգել մուտք գործելու ստուգվող սուբյեկտի գրասենյ պային,
արտադրական, ախսհեսմտայ ին, լ ատբորատր ն այլ տարածքներ ու
ստորաբաժանումներ.

Յ.1.10 ստու գման ընթացքում ստուգվող սուբյ եկտից
պահանջելու փաս տաթղթեր, տվյ պլ ներ, բացատրություններ,
տեղեկանքներ, ինչ պես նան վերցնելու փորձանմուշներ,

կատարել ու կապարակնքում ս չ ափագրումներ, որոնք
անմիջականորեն առնչվում են ստուգման նպատակներին.

Ց.1.11 ընդերքի օգտագործման, նե պահպանության պետական
վերահսկողություն իրականացնելու տեսչական ստուգումների,
ստուգումների ն ուսումնասիրությունների միջոցով՝ «Հայ աստանի
Հանրապետությ ունում ստուգումների կազմակերպման ն անցկացման
մասին» Հայ աստանի Հանրապետությ ան օրենքով սահմանված կարգով
ես ընդերքի մասին Հայ աստանի Հանրապեռտության օրենսգրքի
դրույ թներին համապատասխան:

Յ.2 Լիաղոր մարմինը պատտպոր է`

Յ.2.1 ընդերքօգտագործողին սահմանված կարգով տրամադրել
հանքավայ րին վերաբերվող փաստաթղթերը.

Յ.2.2 գրավոր իրազեկել ընդերքօգտագործողին առնվազն 14 օր
առաջ ընդերքի տրամադրված տեղամասում երկրաբանական
ուսումնասիրությ ան աշ խատանքներ իրականացնել ու համար
օրենսգրքի 3-րդ հոդվածի 5-րդ կետով տրված համաձայ նությ ան մասին:

Յ.Յ Ընդերքօգտպործողն իրալունք ունի`

Յ.3.1 բացսռիկ իրավունքով կատտել ու երկրսբանական
ուսու մնասիրություն լ եռնահատկացման սահմաններում, իսկ
հատկացված ընդերքի տեղամասու մ` օ գտակ ար հանածոյի
արդյունահանում.

Յ3Յ2 մտնելու ընդերքի տեղամաս Ա իրականացնելու նտմագծով
նախանեսված բոլոր աշ խտանքներն օգտակ ար հանածոյի
արդյ ու նսահանման նուսումնաիրությ ան նպատակով.

Յ3Յ3Յ օգտակար հանածոյի արդյ ու նահանման նպատակով
կառուցելու անհրաժեշտ շենքեր, շինություններ,
հաղորդակցությ ան ուղիներ, տեղադրելու սարքավորումներ,
փո խդրել ու ն հարստացնել ու արդյ ու նահանված օգտակար հանածոն.

Յ3Յ.4 տնօրինել ու արդյ ու նառհանված օգտակար հանածոն.

Յ.3.5 օրենսգրքի պահանջների պսհպանմամբ
հանքարդյ ունսհանման իրավունքի ընթացքում օգտագործել ու
սեփական գործունեության արդյունքում առաջացած արտադրական
լ ցակույ տերը.

Յ3ՅՏ6 իրեն տրամադրված օգտակար հանածոյի արդյ ու նսահանման
իրավունքի շրջանակում երկրաբանական ուսումնասիրություն
իրականացնելու նպատակով քաղաքացիաիրավական պայ մանագրերի
կնքմամբ ներգրավելու երրորդ անձանց.

ՅՅ. դիմելու լ իազոր մարմին օգտակար հանածոյի
արդյ ու նահանման պայ մանագրի պայ մանները փոփոխել ու նպատակով,
եթե հայ տնվել են Էապես նոր` նախկինում չ նախատեսված
հանգամանքներ.

Յ3ՅՑ8 վաղաժամկետ հրաժարվել ու օգտակ ար հանածոյի
արդյ ու նահանման իրավունքից` կատարել ով պայ մանսգրով ն
օրենսգրքով նաատեսված պարտավորությունները:

Յ.4 Ընդերքօգտպործողը պտտալոր է`
Յ.4.1 իրականացնել աշ խատտանքներն օ գտակ ար հանածոյի
արդյ ու նահանման պայ մանագրի ս նախագծի պայ մաններին
համ ապատասխան.

Յ.4.2 կատարել լ իազոր մարմնի ն այլ իրավասու պետական
մարմինների` օրենսդրու թյ ան պահանջների պահպանման նպատակով
տրված ցուցումները.

Յ4Յ պահպանել օ գտակ ար հանածոյի արդյ ու նահանման,
տե ղափոխման ս վերամշ պման ընթացքում Հայ աստանի
Հանրապետությ ունում ընդունված ստանդարտների, նորմերի ու
կանոնների պահանջները.

Յ.4.4 ասսհովել օգտակար հանածոյի արդյ ունսհանման նաագծի
պահ անջ ների կատարումը.

34.5 վարել երկրաբանական, մարկշեյ դերական ը այլ
փաստագրություն, պահպանել դրանք ընդերքօգտագործման բոլոր
ձների աշ խատանքների ընթացքում.

Յ.4.6 վարե. օգտակար հանածոների պաշարների ամենօրյա
2 արժի գրանցամատյ անը.

Յ.4.7 ներկայացնել լ իազոր մարմին օգտակար հանածոների
պաշ արների շարժի վերաբերյ ալ եռամսյ ակային ն տարեկան
հաշվետվությ ունները.

Յ.48 հանձնել լ իազոր մարմնին անհրաժեշտ երկրաբանական
տեղեկությունը.

Յ49 հավաքել, պահպանել Ա լ իազոր մարմնին տրամսդրել
ուսումնասիրված, արդյ ունահանվա` ն ընդերքում կորսված
օգտակ ար հանածոների պաշ արների, դրանց պար ու նակած
բաղադրամասերի,որակի ու քանակի մասին տվյպլ ներ.

Յ.4.10 ապահովել ընդերքօգտագործման հետկապված աշխասնքների
կատարման անվտանգությունը.

Յ.4.11 ապահովել ընդերքի, մթնոլ որտի,հողի, անտառների,ջրերի
ու բնու թյ ան ն շրջակամիջավայրի մյուսօբյ եկտների, ինչ պես նան
շինությունների ս այլ կառույցների պահ պանու թյունն
ընդերքօգտագործմա հետ կապված. աշխատանքների վնասակար
ազդեցությունից.

Յ.4.12 ապահովել բնու թյ ան, պատմ ակ ան ս մշակույ թի
հուշարձանների պահ պանու թյունն ընդերքօգտագործման հետ
կապված աշ խատանքների վնասակար ազդեցությունից.

Յ.4.13 ապահովել շրջսկա միջավայրի վրա ազդեցության
փորձաքննությ ան եզրակացությ ամբ նախատեսված պայ մանները.

Յ.4.14 նախագծի ն օգտակա հանածոյի արդյ ու նահանման
պայ մանագրի համաձայ ն վերականգնել ն բարել ավել
ընդերքօգտագործման հետնանքով խախտվ ած հողամասերը
(ռեկու լ տիվացիապ), ինչ պես նան դրանք պի տանի դարձնել
տնտեսու թյ ան մեջ օգտագործման համար կամ բերել անվտանգ վիճակի.

Յ.4.15 տեղեկացնել լիազոր մարմնին օգտակար հանածոյի
արդյ ու նահանման պայ մանագրում չնշված օգտակար հանածոների
կու տպկումների հայ տնտբերման մասին դրանց հայ տնաբերումից
հետո`14օրվաընթացքում.

Յ.4.16նոր հայ տնատբերված օգտակար հանածոների արդյունահանում
չիրականացնել ու դեպքում իրականացնել դրա պահու ստավորումը
կառավարու թյ ան սահմանած կարգով.

Յ.4.17 ապահովել հանքի փակման ծրագրի, այդ թվում` հանքի
փակումից հետո աշ խտուժի սոցիալ ական մեղմացման նախատեսվող
միջոցառումների իրականացումը.

Յ.4.18 ապահովել փակվող հանքի անմիջական ազդեցության
գոտում գտնվող համայ նքների սոցիալ -տնտեսական մեղմացման
նախատեսվող միջոցառումների իրականացումը.

Յ.4.19 ապահովել օգտակար հանածոյի արդյ ունսհանված տարածքի,
արդյ ու նահանման ընթացքում առաջացած արտադրական լ ցակույ տերի
տեղսդիրքի Ան դրանց հարակից համայ նքների բնակչության
անվտանգու թյ ան ս առողջության ապահ ովման նպատակով
մշ տադիտարկու մների համար նախատեսված վճարի վճարումը.

Յ.4.20 ոչ ուշ, քան հինգ տարին մեկ անգամ շսհագործվող
հանքավայ րում (տեղամասում) կոնդիցիաները ն պաշարները ենթարկել
վերագնահատման ն ներկայ ացնել լ իազոր մարմնի վերահաստատմանը.

Յ.4.21 ընդերքօգտագործման իրավունքի ժամկետը լ րանպ ուց
հետտ կամ դրանից հրաժարվելու դեպքում իր տնօրինման տակ
գտնվող երկրաբանական տեղեկությունը
Յամսվաընթացքում սահմանված կարգով հանձնել լ իազոր մարմնին.

Յ.4.22 տեղեկացնել ընդերքօգտագործման իրավունքի
իրավահաջորդությ ան մասին լ իազոր մարմնին վերակազմակերպման
գրանցման պահից 14օրվաընթացքում.

Յ.4.23 սկսել աշխատանքները սահմանված կարգով հողհատկացման
իրավու նքի տրամադրումից հետո.

Յ.4.24 թու յ լ ատրել լիազոր մարմնին ստուգման նպատակով
անարգել մուտք գործելու գրասենյ ակային, արտադրական,
պահեստպյ ին, լ աբորատոր նայ տարածքներ ու ստորաբաժանումներ.

Յ.4.25 տրամադրել լիազոր մարմնին ստուգման ընթացքում
պռահանջվող փաս տաթղթեր, տվյ պ ներ, բացատրություններ,
տեղեկանքներ, ինչ պես նան թույ լ ատրել վերցնել ու փորձանմուշներ,
կատարել կապարակնքում ն չ ախիգրումներ, որոնք անմիջականորեն
առնչվում են ստուգման նպատակներին.

Յ.4.26կատարել Հայ աստանի Հանրապետության օրենքներով
սահմանված բոլ որ պարտականությ ունները.

4. Զգուշսցում

41 Լիազոր մարմինը, օրենսգրքի 30րդ հոդվածի համաձայ ն,
կարող է ընդերքօգտագործողին տալ զգուշացում, եթե նատ

4.:1.1 չի կատարում օրենսգրքով նախատեսված
պար տավորությ ունները.

412 չի կատարում ընդերքօգտագործման իրավունքի
պայ մանները, այդ թվում՝ պայ մանագրով, նախագծով
ընդերքօգտագործման իրավու նքով նախատեսված
իր պարտավորությունների իրականացմանն առնչվող պայ մանները`
բացառությ ամբ օրենսգրքով սահմանված դեպքերի
41Յ չի վճարել օրենքով նախատեսված վճարները` սահմանված
օրվանից մեկ ամսվաընթացքու մ:

4.2 Լիազոր մարմինն իրավունք չունի որոշում ընդունելու
ընդերքօգտագործման իրավունքի դադարեցման մասին, եթե
իրավունք կրողը զգուշացման մասին ծանուցումը ստանալ ուց հե-
տո`ոչ ավել ի, քան 90օրվաընթացքում վերացրել է նշված հիմքերը:

5. Գաշվետլու թյ ուններ ն տեղեկություն

5.1 Ընդերքօգմագործման իրավունք կրողը լիազոր մարմին
օրենսգրքով, այլ օրենքներով սահմանված կարգերով պարտավոր է
ներկայ ացնել հետնյ ալ հաշվետվությ ունները ն
տեղեկությունները`

5.1.1 ընդերքօգտագործման բնագավառում բնօգտագործման
ճարների հաշվարկ-հաշվետվություն.

Շ

5.1.2 օ գտակ ար հանածոների պաշ արների տարեկան
հաշվետվություն (5-ՕՀՊՅ).

5.1.3

5.2 Գաշվետյությունների ձների փոփտփիման դեսքում լիազոր
մարմինը պարտավոր այդ մասին տեղեկացնել

ընդերքօգտագործողին՝` փովոիությունների կատարման պահից
մեկամսյ աժամկետում:

53 Ընդերքօգտագործողը սսհմանված վճարների, վերսբերյպ
տեղեկատվությունը լ իազոր մարմին է ներկայ ացնում Հայ աստանի
Հանրապետության օրենսդրու թյ ամբ նախատեսված ժամկետներում,
կարգով նձնով:

6. Պսյ մանագրի ուժի մեջ մտնելը, գործողու թյ ան ժայկետը ն
լուծումը

6.1 Պայ մանագիրն ուժի մեջ է մտնում կնքման պահից Ա գործում

ույլ տվությ ան գործողությ ան ամբողջ ժամանակահատվածում, եթե
պայ մանագրով սահմանված հիմքերով պայ մանագիրը վաղաժամկետ չի
ծվել:

լուծվել:

6.2 «Պայ մանսդգիրը գործում է նան ժամկետի կամ
թու յ | տվու թ ամբ տրամադրված ընդերքի տեղամասի սահմանված
կարգով փոփոխության դեպքում: Եթե երկարաձգվել է
թույլտվության պայ մանների փոփոիությ ամբ, ապա պայ մանագիրը
2 արու նակում է գործել ՝ հաշվի առնել ով ապ յդ փոփոխությունները:
6Յ -Պայ մանագիրը կարողէ լուծվել՝

6.31 լ իազոր մարմնի նախձեռնությ ամբ`
ընդերքօգտագործողի կողմից պայ մանագրի դրույ թների խախտման

6.32 ընդերքօգտագործողի նախձեռնությ ամբ`
ընդերքօգտագործողի կողմից ընդերքօգտագործման իրավունքի
օբյ եկտ հանդիսացող ընդերքի ամբողջ տեղամասից հրաժարվել ու
դեպքում դիմում ներկայ ացնելու ն լիազոր մարմնի կողմից
հրաժարման հավաստագիր տրամադրել ու դեպքում.
6.3Յ թու յ լ տվու թյ ան ժամկետի ավարտի դեպքում:

64 Լիազոր մարմնի կողմից թույլտվությունն օրենսգրքով
սսհմանված դեպքերում ո կարգով վաղաժամկետ դադարեցվել ու
դեպքում պայ մանագիրը համարվում է լուծված:

7. Պսյ մանագրում փոփխություն կառտել ու հիմքերը

Լրահետախու զման ն (կամ) 2շսհսգործական հետափու զման
արդյունքում հանքավայրում պաշարների էական փոփոխության,
հանքավայ րի լ եռնաերկրսաբանական, տեխնիկատնտեսական պայ մանների
զգայի փոփոխման դեպքում ընդերքօգտագործողի սռսջարկությ ամբ

իզ

նքը ձնավորող
խություններ:
երկայ ացվում

լ իազոր մարմինը կարող է ընդերքօգտագործման իրավո
փաս տաթղթերում կատարել համապատասխան փոփ
Հանքավայ րի շահագործման փոփոխված պայ մանները
են առանձին (հավել ված ---):

"5

8. Անհաղթահարել ի ուժի, ինչ պես նաւ կողմերի
գործունեու թյ ան հետչ կավպլած դեպքեր

Պայ մանագրով պարտավորությ ուններն ամբողջությամբ կամ
մասնակիորեն չ կատատելու դեպքում կողմերն ազատվում են
պատաս խան ատվու թյունից, եթե դա եղել է անհաղթահարելի ուժի
ազդեցության արդյունք, որը ծագել է սույն պայ մանսգիրը
կնքելուց հետո, ն որը կողմերը չէին կարող կանխատեսել կամ
կանխարգել ել: Այ դպիսի իրավիճակներ են հրդեհների,
ջրհեղեղների, երկրաշարժերի, փոթորիկների կամ այլ բնական
աղետների, ինչ պես նան պայ թյունների, պատեր ազմի,
ահաբեկչու թյ ան, քաղաքացիական պատերազմի, անկարգությ ունների,
ապս տամբու թյ ան, ազգայ նացման ն այլ դեպքեր, որոնք անհնարին են
դարձնում սույն պայ մանագրով նախատեսված
պար տավորությունների կատարումը:

9. Վեճերի լուծումը

Պայ մանագրի կատարման ընթացքում կողմերի միջն առաջացած
վեճերը լուծվում են բանակցությ ունների միջոցով:
Համաձայ նություն ձեռք չբերվելու դեպքում վեճերի լուծումը
կատարվում է դատական կարգով:

10.'.Ծանուցում

Պայ մանագրի գործողության ընթացքում կողմերի միջն
ծանուցումները, հաղորդումների կատարումը համարվում է
պատշ աճ, եթե կատարված է գրավոր ն տրված է առձեռն, կամ ու ղարկված
է պատվիրված նամակով կամ էլ եկտրոնայ ին փոստով կամ կատարված է
փոխանցում Ֆաքսի միջոցով կողմի ստորն նշված հասցեով կամ այդ
նպատակով կողմի նշած մեկ այլ հասցեով, ընդ որում
յ ու րաքանչյուր դեպքում պետք է առկալ ինի գրավոր ստացական,որը
կարող է փոխանցվել էլ եկտրոնայ ին փոստի կամ ֆաքսի միջոցով:

11. Այ լ դրույ թներ

11.1 Սույն պայմանսգրի հավել վածները կազմում են նրա
անբաժանել ի մասը:

11.2 Սույն պայ մանագիրը կազմված է Յ օրինակից` հայերեն
լեզվով,որոնք ունեն հավասարազոր իրավաբանական ուժ:

11. Պայ մանագրին կցվում են հավել վածներ 6 էջից, այդ
թվում՝

հավելված հ 1 ֆինանսական առաջարկները ն. ընդերքօգտագործման վճարները 2 էջից,
հավելված Ի| 2 հանքի փակման ծրագրով նախատեսված պարտավորություններ 2 էջից,
հավելված Ի Յ համայնքի սոցիալ-տնտեսական զարգացման ոլորտում ստանձնած
պարտավորություններ 1 էջից,

հավելված Ի 4 բնապահպանական կառավարման պլան 1 էջից:

12. Կողմերի գտնվելու վայրը, բանկային վավերապայմանները ն
ստորագրությունները

Լիազոր մարմին ՀՀ էներգետիկայի Ա բնական պաշարների նախարարություն

ՀՀ. Երնան 0010, Հանրապետության հրապարակ, Կառավարության տուն 2
(փոստային դասիչը, գտնվելու վայրը)
հեռ.521-964. ֆաքս՝ (37410) 526-365: Ֆին. նախ. գործառն. վարչ. հ/հ900011009082
(հեռախոսահամարները, հեռագրային դասիչները, հաշվարկային հաշիվ)

Ընդերքօգտագործող ՀՀ Արարատի մարզ, գ. Դարակերտ , Դ. Լադոյան փող.թիվ 1
(փոստային դասիչը, գտեվելու վայրը.)
Հեռ. 37410 56-87-31. ՀՎՀՀ 03807664
(իեռախոսահամարները, հեռագրային դասիչները, հաշվարկային հաշիվ, հարկային կոդը)

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ  ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝ 2

կերպության անվանումը)
ՅՅ)

ՍԵ 17 5: |
ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆ "ԱՐԱՄ ՕՍԻԿՅԱՆ

(անունը, ազգանունը) » (անուն անունը)
` ԲՆ,

թրնյ---- Էրի

77
Հավելված Ի 1
օգտակար հանածոյի արդյունահանման
«թ. 7 «2 2013թ. Ա366
ընդերքօգտագործման պայմանագրի

ՖԻՆԱՆՍԱԿԱՆ ԱՌԱՋԱՐԿՆԵՐԸ ԵՎ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ ՎՃԱՐՆԵՐԸ
1. Ընդերքօգտագործողի կողմից օգտակար հանածոների արդյունահանման
նպատակով ֆինանսական առաջարկները

ԽԱ Ծախսերի անվանումը Կատարման | Ներդրումների
ը/կ ժամկետը չափը
/հազ.դրամ/
1. |
Երկամյա Է 13120.0
Հանքի աշխատանքի/լեռնակապիտալ | ժամկետում
| աշխատանքներ/
2. | Կապիտալ
ա/ լեռնահանքային ն տրանսպորտային
միջոցների ձեռք բերում
Յ: | Գործառնական | . տարեկան 10000.0
|

2. Պետական տուրքի ն ընդերքօգտագործման վճարներ

21 ընդերքօգտագործման դիմաց ընդերքօգտագործողների կողմից
Հայաստանի Հանրապետության պետական բյուջե վճարում են պարտադիր վճարներ
(բնապահպանական, բնօգտագործման կամ ռոյալթի)՝ «Բնապահպանական ն
բնօգտագործման մասին» Հայաստանի Հանրապետության օրենքով սահմանված
կարգով ն չափով.

2.ընդերքօգտագործմանթույլտվության դիմաց ընդերքօգտագործողների կողմից
Հայաստանի Հանրապետության պետական բյուջե վճարվում Է տարեկան պետական
տուրք՝ «Պետական տուրքի մասին» Հայաստանի Հանրապետության օրենքով
սահմանված կարգով:

3. Բնության ն շրջակա միջավայրի դրամագլխին ն օգտակար հանածոյի արդյու-
նահանված տարածքի, արդյունահանման ընթացքում առաջացած արտադրական
լցակույտերի տեղադիրքի ն դրանց հարակից համայնքների բնակչության անվտան-
գության ն առողջության ապահովման նպատակով մշտադիտարկումների
վճարներ

31 ընդերքօգտագործման դիմաց ընդերքօգտագործողների կողմից բնության Ա

շրջակա միջավայրի դրամագլխի վճարներ Հայաստանի Հանրապետության
օրենսդրությամբ սահմանված չափով ն վճարման կարգով.

«10»

2
3.2 օգտակար հանածոյի արդյունահանված տարածքի, արդյունահանման ընթացքում
առաջացած արտադրական լցակույտերի տեղադիրքի ն դրանց հարակից
համայնքների բնակչության անվտանգության ն առողջության ապահովման
նպատակով մշտադիտարկումների վճար՝ Հայաստանի Հանրապետության
օրենսդրությամբ սահմանված չափով ն վճարման կարգով.

ՅՅ բնապահպանական աշխատանքների իրականացման համար դրամագլխից
ընդերքօգտագործողին տրամադրվող գումարը չի կարող գերազանցել
ընդերքօգտագործողի կատարած հատկացումների չափը.

Յ4 օգտակար հանածոների արդյունահանման նախագծով նախատեսված
միջոցառումների կատարումից հետո ընդերքօգտագործողի կողմից բնության Ա
շրջակա միջավայրի պահպանության դրամագլխին վճարված գումարի մնացորդը
վերադարձվում է ընդերքօգտագործողին

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝

ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝ «ԱՍՍԱԹ» ՍՊԸ
(կազմակերպության անվանումը)

ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆ /24/ԱՇԱՄ րրա
(անունի ազգմեգեը)

Ի

(անունը, ազգանունը)

«Հաչ

22
Հավելված Ի 2

օգտակար հանածոյի արդյունահանման
« 22» րարը 2013թ. Վ Պ-366

ընդերքօգտագործման պայմանագրի

Հանքի փակման ծրագրով նախատեսված պարտավորություններ

1. Հանքի փակման ծրագրով նախատեսված պարտավորություններ՝

Է1ընդերքօգտագործողի կողմից օգտակար հանածոների արդյունահանման
նպատակով հանքի փակման ծրագրով նախատեսված՝ հանքի փակումից հետո
աշխատուժի սոցիալական մեղմացման նախատեսվող միջոցառումները
(վերաորակավորման դասընթացների կազմակերպում, այլ մասնագիտությունների
ուսուցման կազմակերպում, խթաններ ն հնարավորություններ ստեղծել այդ
աշխատողներին այլ ճյուղեր աշխատանքի տեղավորելու համար ս այլե).

12 փակվող հանքի անմիջական ազդեցության գոտում գտնվող
համայնքների սոցիալ-տետեսական մեղմացման նախատեսվող միջոցառումները
(համայնքի սոցիալ-տնտեսական ծրագրերին մասնակցություն, փոքր ն միջին
բիզնեսի կազմակերպման աջակցություն Ա այլն).

1.3 հանքավայրի շահագործման աշխատանքների ավարտից 2 տարի առաջ
կազմել հանքի փակման վերջնական ծրագիրը ն այն ներկայացնել լիազոր
մարմին:

նե) Միջոցառումների անվանումը Կատարման Ներդրումն |
ը/կ ժամկետը երի չափը
/հազ.դրամ/
ա Բացահանքի տարածքի 500.0
մոնիտորինգ
2 | Բացահանքի շրջագծի, Շահագործման 1000.0
երկարությամբ՝նախազգուշացնող աշխատանքներ
արգելապատնեշների տեղադրում ի ավարտից
հանքուղիների մուտքերի հետո

մեկուսացում

ալբ

72
Յ. | մեքենասարքավորումների հանքի 15000.
տեղափոխում փակումից հետո |
Ա հարակից տարածքների 10 օրվա
հարթեցում ընթացքում

4. | Հողային ռեսուրսներին հասցված 2709.0
վնասի հատուցում

5. | Աշխատուժի սոցիալական 7000.0
մեղմացման ծրագրի իրականացում

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝  «ԱՍՍԱԹ »ՍՊԸ

ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆ

(անունը, ազգանունը)

-13-
Հավելված Կ 3
օգտակար հանածոյի արդյունահանման
2... 2013թ. Վ Պ-366
ընդերքօգտագործման պայմանագրի

« » -.-

Համայնքի սոցիալ-տնտեսական զարգացման ոլորտում ստանձնած

պարտավորություններ
Լ Համայնքի սոցիալ-տնտեսական զարգացման ոլորտում ստանձնած
պարտավորությունների չափը ս կատարման ժամկետները
են) Պարտավորությունների անվանումը Կատարման Ներդրումների
ը/կ ժամկետը չափը/հազ.դրամ/
1. Անապահով ընտանիքիներին նյութական Յուրաքանչյուր 400.0
օգնություն տարի
2. Մանկապարտեզի, դպրոցի կարիքների Յուրաքանչյուր 200.0
համար գրենական պիտույքների Ա տարի
խաղալիքների տրամադրում
Յ. | Համայնքի զարգացման սոցիալ-տնտեսական Յուրաքանչյուր 200.0
ծրագրերին մասնակցություն տարի
4. Գյուղամիջյան, միջհամայնքային Ըստ
նշանակության ավտոճանապարհների անհրաժեշտության 200.0
վերանորոգման աշխատանքներին
մասնակցություն
ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ

ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝

ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆ

(անունը, ազգանունը)

«շիի»

ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ԱԹ» ՍՊԸ

Հավելված Ի 4
օգտակար հանածոյի արդյունահանման
« 2226» 2« 2013թ. Վ Պ-366
ընդերքօգտագործման պայմանագրի

Բնապահպանական կառավարման պլան

Ընդերքօգտագործման հետնանքով բնապահպանական կորուստների նվազեցման,
անվերադարձ ազդեցության կանխարգելման նպատակով պլանավորվող
միջոցառումներ:

1.մթնոլորտային օդային ավազան նյութերի արտանետումների որակական ս
քանակական պարամետրերի պարբերական չափումներ, երեք ամիսը մեկ
հաճախականությամբ.

2.լեռնատրանսպորտային սարքավորումների աշխատանքային .վիճակի՝
մասնավորապես չեզոքացուցիչ սարքավորումների սարքին վիճակի պարբերական
մշտադիտարկումներ, երեք ամիսը մեկ հաճախականությամբ.

3Յ.օգտագործված մեքենայական յուղերով ու քսայուղերով հողերի հնարավոր
աղտոտումից խուսափելու նպատակով, հողերի աղտոտվածության
մշտադիտարկումներ՝ դրանց պահպանման համար նախատեսված տեղից դեպի
հավաքող փոսը ուղղությամբ, վեց ամիսը մեկ հաճախականությամբ.

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝ Ն «ԱՍՍԱԹ» ՍՊԸ
(կազմակերպության անվանումը)
ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆ 5 ԱՐԱՄ ՕՍԻԿՅԱՆ
(անունը, ազգանունը) 2 Սոն ագանդեււ---

Օգ
կոաաան
«2». ,2»«Զ22. . 2033թ.

ԿՏ.

ւյ
